DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I: Figs. 2-4
Species II: Fig. 5
Species III: Fig. 6
Species IV: Fig. 7
Species V: Fig. 8
Species VI: Fig. 9
Species VII: Fig. 10
Species VIII: Fig. 11
Species IX: Fig. 12
Species X: Fig. 13
Species XI: Fig. 15
Species XII: Fig. 16: two-cross structure
Species XIII: Fig. 16: three-cross structure
Species XIV: Fig. 17
The species are independent or distinct because the figures to the different species recites mutually exclusive characteristics of such species:
Species I: Figs. 2-4 shows and discloses an embodiment in Paragraphs [0045]-[0049].
Species II: Fig. 5 shows and discloses a circuit system where the ports is grounded.
Species III: Figs. 6 shows and discloses a semiconductor chip including a plurality of layers with a cross structure formed in the side by using a via that passes through two layers.
Species IV: Fig. 7 shows and discloses an embodiment in Paragraph [0058].
Species V: Fig. 8 shows and discloses an embodiment partially in Paragraph [0059].
Species VI: Fig. 9 shows and discloses an embodiment partially in Paragraph [0059].
Species VII: Fig. 10 shows and discloses a direction pointed by a first port and a second port is opposite to a direction pointed by a third port and fourth port.
Species VIII: Fig. 11 shows and discloses an embodiment in Paragraphs [0063]-[0064].
Species IX: Fig. 12 shows and discloses the second coil covers a part of the second sub-coil in the first coil.
Species X: Fig. 13 shows and discloses an embodiment in Paragraphs [0066].
Species XI: Fig. 15 shows and discloses an embodiment in Paragraphs [0069].
Species XII: Fig. 16: two-cross structure: shows and discloses two metal wires used to form a coil with two times of crosses.
Species XIII: Fig. 16: three-cross structure: shows and discloses two metal wires for forming a coil cross three times.
Species XIV: Fig. 17 shows and discloses an embodiment in Paragraphs [0072].
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 14 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The species of patentably indistinct species require a different field of search (for example, searching different classifications, classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837